EXHIBIT CERTIFICATION OF CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. 1350 I, Michael P. Scarpelli, certify, pursuant to 18 U.S.C. 1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that the Annual Report of Data Domain, Inc. on Form 10-K for the year ended December31, 2008, fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934 and that information contained in the Annual Report on Form 10-K fairly presents, in all material respects, the financial condition and results of operations of Data Domain, Inc. Date:March12,2009 /s/ Michael P. Scarpelli Michael P. Scarpelli Senior Vice President and Chief Financial Officer
